IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GAIL FRENCH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5659

NORTHEAST FLORIDA
STATE HOSPITAL,

      Appellee.

_____________________________/

Opinion filed July 8, 2016.

An appeal from a Final Order of the Division of Administrative Hearings.
E. Gary Early, Administrative Law Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

J. Melton Bessinger, Macclenny, for Appellee.




PER CURIAM.

      DISMISSED.

ROWE, KELSEY, and JAY, JJ., CONCUR.